Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Line 4 of Para [0024] of the instant Specification mentions “an elastic protective cover 1” but refers to it as “the elastic protection sheath 1” thereafter throughout the Specification. Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claims 1-7 recite “… fastening device with protection sheath for …” in line 1. An “a” should be inserted prior to “protection” and after “with” to make it grammatically correct. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2021/0085064 by Khalsa in view of U.S. PG Pub. No. 2019/0243419 by Charlesworth et al.

As to Claim 1, Khalsa teaches a fastening device [30, see Figs. 1 and 4] with protection sheath [33, see Figs. 1 and 4] for portable electronic device [Handheld device, Fig. 1 and Para 0042], comprising: 
an elastic protection sheath [33, see Para 0059], and
a connecting accessory [37, see Para 0059],
the elastic protection sheath being stretchable to increase accommodation size [Harness 33 is generally formed of an elastomeric membrane or web 39, see Para 0059], and comprising 
a supporting area [39, see Fig. 4], 
a plurality of elastic strips [47, see Fig. 4] and 
a plurality of corner protection nets [Corner loops 42], all formed monolithically [Harness 33 is all monolithically formed, see Figs. 1 and 4 and Para 0066]; 
the supporting area [39] having a first surface [Front surface of 39] and a second surface [Back surface of 39], opposite to each other [Front surface and back surface of 39 are opposite to each other, see Fig. 4]; 
the first surface being for placing a portable electronic device [Handheld device is placed on the front surface of 39, see Figs. 1 and 4], 
the corner protection nets [42] being connected to the supporting area [39] through elastic strips [47], 
the corner protection nets [42] buckling on the four corners of the portable electronic device [Handheld device] with a tightness maintained by the elastic strips when fastened [42 allowing to hold the handheld device in place, see Figs. 1 and 4];
Khalsa teaches that the protection sheath is elastic as disclosed in Para 0059, however, does not explicitly recite that the connecting accessory is disposed on the protection sheath and located on the side of the second surface and that the connecting accessory is disposed with a rotatable arc-shaped bracket with a protruding hook and a positioning element disposed respectively at the two ends of the arc; and a strap, the strap being elastic and stretchable, and having a limiting hole and a plurality of buckle holes, the strap being sheathed on the position element by the limiting hole and the protruding hook being inserted into one of the buckle holes, the bracket and the strap being used to wrap and tighten around a carrier to be fastened to.
In analogous art, Charlesworth provides for a connecting accessory that is disposed on the protection sheath [30, see Figs. 2 and 5 of Charlesworth] and located on the side of the second surface [32, see Figs. 2 and 5], the connecting accessory being disposed with a rotatable arc-shaped bracket [Swivel 48, see Figs. 2 and 5] with a protruding hook [Upper 54, see Figs. 2 and 5] and a positioning element [Lower 54, see Figs. 2 and 5] disposed respectively at the two ends of the arc [54s at the two ends of swivel 48, see Figs. 2 and 5 of Charlesworth]; a strap [Strap 28, see Fig. 6 of Charlesworth], the strap being elastic and stretchable [Strap 28 made of flexible material, see Para 0031], and having a limiting hole [First hole on the bottom of the strap 28, see Fig. 6 of Charlesworth] and a plurality of buckle holes [Plurality of holes 56], the strap being sheathed on the position element [Lower 54, see Figs. 2 and 5] by the limiting hole [Hole 56] and the protruding hook [Upper 54, see Figs. 2 and 5] being inserted into one of the buckle holes [54], the bracket and the strap being used to wrap and tighten around a carrier to be fastened to [see Figs. 5 and 6 of Charlesworth].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Khalsa such that the connecting accessory is disposed on the protection sheath and located on the side of the second surface and that the connecting accessory is disposed with a rotatable arc-shaped bracket with a protruding hook and a positioning element disposed respectively at the two ends of the arc; and a strap, the strap being elastic and stretchable, and having a limiting hole and a plurality of buckle holes, the strap being sheathed on the position element by the limiting hole and the protruding hook being inserted into one of the buckle holes, the bracket and the strap being used to wrap and tighten around a carrier to be fastened to, as taught by Charlesworth, in order to the improve the user experience when using a tablet computing device by accommodating a rotatable connector and a flexible hand strap [see Para 0003 of Charlesworth].
As to Claim 2, Khalsa teaches the fastening device with protection sheath for portable electronic device according to claim 1, wherein the supporting area [39, see Fig. 4] has a first hole [44, see Fig. 4], however,
Khalsa does not explicitly recite that a middle position of the bracket has a second hole, the connecting accessory further includes an embedding element and a locking element, the embedding element and the bracket are respectively located on the first surface and the second surface of the supporting area, the locking element is locked to the embedding element through the second hole and the first hole, the locking element limits the position of the bracket without hindering the rotation of the bracket.
In analogous art, Charlesworth provides for a middle position [Center of swivel 48, see Fig. 5] of the bracket [Swivel 48, see Fig. 5] that has a second hole [Hole at the center of swivel 48], the connecting accessory [48] further includes an embedding element [Front side of swivel 48, see Fig. 5] and a locking element [26, see Para 0021], the embedding element and the bracket are respectively located on the first surface and the second surface of the supporting area, the locking element is locked to the embedding element through the second hole and the first hole [Center of 34], the locking element limits the position of the bracket without hindering the rotation of the bracket [see Figs. 2 and 5]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the device of Khalsa such that the middle position of the bracket has a second hole, the connecting accessory further includes an embedding element and a locking element, the embedding element and the bracket are respectively located on the first surface and the second surface of the supporting area, the locking element is locked to the embedding element through the second hole and the first hole, the locking element limits the position of the bracket without hindering the rotation of the bracket, as taught by Charlesworth, in order to the improve the user experience when using a tablet computing device by accommodating a rotatable connector and a flexible hand strap [see Para 0003 of Charlesworth].
As to Claim 3, Khalsa teaches the fastening device with protection sheath for portable electronic device according to claim 1, wherein the supporting area [39, see Fig. 4 of Khalsa] further forms a recess at the first surface [Front surface of 39], however,
Khalsa does not explicitly recite that the embedding element is disposed in the recess, and the first hole penetrates the recess.
In analogous art, Charlesworth provides for the embedding element is disposed in the recess, and the first hole [Center of 34] penetrates the recess [see Figs. 2 and 5]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the device of Khalsa such that the embedding element is disposed in the recess, and the first hole penetrates the recess, as taught by Charlesworth, in order to the improve the user experience when using a tablet computing device by accommodating a rotatable connector and a flexible hand strap [see Para 0003 of Charlesworth].
As to Claim 5, the combination of Khalsa and Charlesworth teaches the fastening device with protection sheath for portable electronic device according to claim 2, 
wherein the embedding element  [Front side of swivel 48, see Fig. 5 of Charlesworth] has a docking portion [124], the docking portion has a screw hole in the center [Hole at the center of 130], the bracket has a shaft [129, see Para 0033 of Charlesworth], and the second hole [Hole at the center of 148] penetrates the center of the shaft [129], the docking portion is docked with the shaft when assembled, and the locking element [124] is a screw that passes through the second hole and then locks in the screw hole, so that the bracket can be rotated but not separated from embedding element [see Fig. 9 of Charlesworth].
As to Claim 6, the combination of Khalsa and Charlesworth teaches the fastening device with protection sheath for portable electronic device according to claim 1, 
wherein the elastic strip [47] is in the shape of a strip or a net [see Fig. 4 of Khalsa].
As to Claim 7, the combination of Khalsa and Charlesworth teaches the fastening device with protection sheath for portable electronic device according to claim 1, 
wherein the strap [28, see Fig. 6 of Charlesworth] has an anti-slip section [Uppers surface of the strap 28 between the first hole and the edge of the strap 28, see Fig. 6 of Charlesworth] located between the limiting hole [First hole on the bottom of the strap 28, see Fig. 6 of Charlesworth] and the edge of the strap [Lower edge of the strap 28, see Fig. 6 of Charlesworth]; 
when the positioning element [Lower 54, see Figs. 2 and 5] is located in the limiting hole [First hole on the bottom of the strap 28, see Fig. 6 of Charlesworth], the anti-slip section is located at an arc-shaped inner wall of the bracket, thereby increasing the friction of the tightening [see Figs. 5 and 6 of Charlesworth].

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2021/0085064 by Khalsa in view of U.S. PG Pub. No. 2019/0243419 by Charlesworth et al and further view of U.S. PG Pub. No. 2016/0373152 by Schmidt.

As to Claim 4, the combination of Khalsa and Charlesworth teaches the fastening device with protection sheath for portable electronic device according to claim 3, 
The combination of Khalsa and Charlesworth does not explicitly recite that the recess is further formed with a plurality of recessed limiting grooves, the embedding element has a plurality of convex ribs facing the direction of the recess, and the convex ribs are located in the limiting grooves after assembly.
In analogous art, Schmidt provides for the recess is further formed with a plurality of recessed limiting grooves [174, see Fig. 8], the embedding element [110, see Fig. 9] has a plurality of convex ribs [Four ribs on 110] facing the direction of the recess, and the convex ribs are located in the limiting grooves after assembly [see Figs. 8 and 9 of Schmidt]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the device of Khalsa such that the recess is further formed with a plurality of recessed limiting grooves, the embedding element has a plurality of convex ribs facing the direction of the recess, and the convex ribs are located in the limiting grooves after assembly, as taught by Schmidt, in order to the improve mounting assemblies for mobile devices [see Para 0005-0006 of Schmidt].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /MARYAM SOLTANZADEH/              Examiner, Art Unit 2646                                                                                                                                                                                          
/LESTER G KINCAID/             Supervisory Patent Examiner, Art Unit 2646